Citation Nr: 1208711	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-27 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left knee disability. 

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file. 

The issues of entitlement to a right knee disability and left and right hip disabilities are REMANDED to the RO via the Appeals Management Center (AMC) and are addressed in the Remand section of this decision.


FINDING OF FACT

At the December 2011 Travel Board hearing prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a right foot disability, to include as secondary to a service-connected  left knee disability.
CONCLUSION OF LAW

 The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a right foot disability, to include as secondary to a service-connected left knee disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2011). 

During the December 2011 Travel Board hearing, prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for a right foot disability, to include as secondary to a service-connected left knee disability.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected left knee disability is dismissed.



REMAND

Review of the record indicates that the RO has denied the Veteran's claims for service connection for a right knee disability, and right and left hip disabilities, to include as secondary to a service-connected left knee disability, now before the Board, on the basis that it was not shown in service or to be the result of the service-connected left knee disability.  

The Veteran was afforded a VA examination in connection with his right knee in September 2008 and a VA examination in connection with his left and right hips in October 2009.  After examining the Veteran and reviewing the claims file, the VA examiner in September 2008 diagnosed right knee meniscal tear, S/P partial meniscectomy.  He opined that it was not caused by or as a result of the service connected left knee disability.  In the October 2009 VA examination, the VA examiner found the Veteran's right hip to be normal.  He diagnosed DJD, left hip.  He opined that it was less likely as not (less than 50/50 probability) that the left hip disability was caused by or a result of the left knee condition.  The examiner's rationale was that the left hip disability was more likely due to natural progression of osteoarthritis.

The Board notes that the VA examiner in both VA examinations did not provide a clear opinion as to whether the Veteran's right knee and bilateral hip disabilities were aggravated by the service connected left knee disability.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disability).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Therefore, the September 2008 and October 2009 VA examiner's opinions do not provide sufficient information to decide the Veteran's service connection claims.  Remand is required to address these issues.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Veteran should be provided a new examination and opinions as to whether a right knee, right hip, or left hip disability was caused or has been aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA examination should encompass a review for any and all right knee and bilateral hip conditions, and if a right knee, right hip, and/or left hip disability is shown, then a discussion of the facts and circumstances regarding its relationship to the service-connected left knee disability will be necessary. 

Finally, at the Veteran's December 2011 Travel Board hearing, the Veteran testified that he had received continuous treatment from Dr. Thomas Winters who performed the Veteran's total left knee replacement.  The VLJ noted that current treatment records from Dr. Winters were not in the file.  The Veteran agreed to submit these records with a waiver of consideration subsequent to the hearing.   At the hearing the Veteran also stated that his doctors had told him that it was their opinions that the right knee, right hip, and left hip conditions could have been caused by his service-connected left knee condition.  

Additional medical records from Dr. Winters were received by the Board in February 2012 including an opinion dated January 10, 2012.  As the claims are being remanded to the RO for a new examination these medical records should be provided to the VA examiner and reviewed prior to the Veteran's examination.  

A review of the medical records reveals an April 2008 letter from Dr. Winters stating that "Due to the severity of his left knee pain he has suffered problems with his right leg and gait also."  A January 2009 letter from Dr. Winters also noted that, "Due to all the problems he has had with his left knee I feel this would have most certainly contributed to problems with his right knee, foot, and back."

The file also contains a January 2003 medical record from the Orthopedic Associates of Osceola notes that the Veteran was a new patient.  While he had a long history of left knee problems; he reported that his right knee problem just began a month ago. The diagnosis was a tear of the medial meniscus, and he underwent a partial meniscectomy.  An April 2009 medical notation stated that the left knee replacement surgery has caused some pain in the right knee/hip/back and foot. 

These medical opinions should be considered by the VA examiner.

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain all VA medical records related to the Veteran's claimed right knee, right hip, and left hip disabilities, dated from October 2009 to the present, from the Tampa, Florida VAMC and all associated outpatient clinics.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right knee and bilateral hip disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.   The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail, and must review the results of any testing prior to completion of the report.  All diagnostic studies deemed warranted by the examiner and all pertinent diagnoses pertaining to the right knee and bilateral hips should be fully set forth.

Following a review of the claims file, to include service and post-service medical records, the medical opinions expressed by the Veteran's treating physicians, and the examination results, the examiner is requested to address the following questions, and to provide a rationale for each opinion offered.  The opinions provided should specifically address the opinions from Dr. Winters in January 2009 and January 2012 as well as the April 2009 treatment note indicating left knee replacement surgery had caused some pain in the right knee, hip, and back.

a) Is it at least as likely as not (50 percent or greater probability) that any right knee disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

b) If and only if the VA examiner determines that a diagnosed right knee disability is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disability of the right knee now present was caused or aggravated by his service-connected left knee disability?

c) Is it at least as likely as not (50 percent or greater probability) that any right hip disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

d) If and only if the VA examiner determines that a diagnosed right hip disability is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disability of the right hip now present was caused or aggravated by his service-connected left knee disability?

e) Is it at least as likely as not (50 percent or greater probability) that any left hip disability, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

f) If and only if the VA examiner determines that a diagnosed left hip disability is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disability of the left hip now present was caused or aggravated by his service-connected left knee disability?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a right knee, right hip, and/or left hip disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  The Veteran should be afforded a VA examination by an appropriate VA examiner 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


